Exhibit 10.1

Tamalpais Bank
Bank-Owned Life Insurance (“BOLI”) Program
Employee Certificate of Consent and Coverage

Please complete and return this form to Pamela Stalcup by March 19, 2007, even
if you do not wish to give your consent to be insured. Please return this form
to Pamela Stalcup.

My signature below acknowledges that I have received, read and understand the
Certificate of Consent and Coverage, and the accompanying Employee Communication
Letter and Frequently Asked Questions and Answers form, and that I have
willingly chosen to consent or not consent, as indicated below.

SELECT ONE OPTION:

x YES          I consent to and authorize the purchase of Bank-Owned Life
Insurance (“BOLI”) coverage on my life by Tamalpais Bank and hereby designate
Tamalpais Bank as the sole beneficiary of the death benefit under this life
insurance.  I understand and acknowledge that Tamalpais will pay all premiums
and will be the sole owner and the sole beneficiary of the coverage on my life,
including any benefits payable after the termination of my employment whenever
and for whatever reason that may occur.  I also understand that by becoming
insured under the BOLI program, neither I nor my survivors or estate will have
any rights in this life insurance, including  (1) any right to designate a
beneficiary of the proceeds other than Tamalpais Bank; (2) any right to receive
dividends, the cash surrender value, loans or withdrawals, or any proceeds of
the insurance; (3) any right to exercise any policy conversion privilege or
assign the coverage; (4) any right to amend or modify the BOLI policy; or (5)
any right to direct the investment of amounts under the BOLI policy.  I
understand and agree that Tamalpais Bank may keep a life insurance policy or
policies in effect on my life after my employment with Tamalpais Bank or its
successors has terminated whenever and for whatever reason that may occur.

I understand that the proceeds of the BOLI program will be used to finance the
cost of employee benefits.  I understand that the initial face amount of life
insurance on my life will not exceed $2,000,000.  Actual amounts purchased will
vary based on the number of employees who consent and their eligible
compensation.  I acknowledge that Tamalpais Bank is soliciting this consent
under the provisions outlined in California Insurance Code Section 10110.1.  I
understand that this consent is valid for an indefinite period and I also
understand and consent to Tamalpais Bank’s purchase of additional
policies/coverage on my life in the future as part of an ongoing BOLI Program. 

I understand that Tamalpais Bank may restructure this insurance coverage in the
future.  My consent below covers any future changes resulting from any such
restructuring including those that involve increasing the amount of insurance. 
I understand and agree that the Bank will not be required to seek additional
consent from me each time it obtains new or additional coverage on my life.

I understand that in order to purchase life insurance, the Bank will be required
to provide certain information about me to insurance carriers that will include
my age, gender, social security number, recent employment attendance (including
absences recorded as due to illness or injury) based on information in the
Bank’s employment records.  By consenting to allow the Bank to purchase life
insurance on my life, I also consent to the Bank providing this information
about me to insurance carriers.

Signature:

/s/ Michael E. Moulton

 

Print Name:       

Michael E. Moulton

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

Date:   3/14/07          Social Security #: ______________          Date of
Birth:  ____________

State of Residence:   CA          Gender:   M



--------------------------------------------------------------------------------





Tamalpais Bank
Bank-Owned Life Insurance (“BOLI”) Program
Employee Certificate of Consent and Coverage

Please complete and return this form to Pamela Stalcup by March 19, 2007, even
if you do not wish to give your consent to be insured. Please return this form
to Pamela Stalcup.

My signature below acknowledges that I have received, read and understand the
Certificate of Consent and Coverage, and the accompanying Employee Communication
Letter and Frequently Asked Questions and Answers form, and that I have
willingly chosen to consent or not consent, as indicated below.

SELECT ONE OPTION:

x YES          I consent to and authorize the purchase of Bank-Owned Life
Insurance (“BOLI”) coverage on my life by Tamalpais Bank and hereby designate
Tamalpais Bank as the sole beneficiary of the death benefit under this life
insurance.  I understand and acknowledge that Tamalpais will pay all premiums
and will be the sole owner and the sole beneficiary of the coverage on my life,
including any benefits payable after the termination of my employment whenever
and for whatever reason that may occur.  I also understand that by becoming
insured under the BOLI program, neither I nor my survivors or estate will have
any rights in this life insurance, including  (1) any right to designate a
beneficiary of the proceeds other than Tamalpais Bank; (2) any right to receive
dividends, the cash surrender value, loans or withdrawals, or any proceeds of
the insurance; (3) any right to exercise any policy conversion privilege or
assign the coverage; (4) any right to amend or modify the BOLI policy; or (5)
any right to direct the investment of amounts under the BOLI policy.  I
understand and agree that Tamalpais Bank may keep a life insurance policy or
policies in effect on my life after my employment with Tamalpais Bank or its
successors has terminated whenever and for whatever reason that may occur.

I understand that the proceeds of the BOLI program will be used to finance the
cost of employee benefits.  I understand that the initial face amount of life
insurance on my life will not exceed $2,000,000.  Actual amounts purchased will
vary based on the number of employees who consent and their eligible
compensation.  I acknowledge that Tamalpais Bank is soliciting this consent
under the provisions outlined in California Insurance Code Section 10110.1.  I
understand that this consent is valid for an indefinite period and I also
understand and consent to Tamalpais Bank’s purchase of additional
policies/coverage on my life in the future as part of an ongoing BOLI Program. 

I understand that Tamalpais Bank may restructure this insurance coverage in the
future.  My consent below covers any future changes resulting from any such
restructuring including those that involve increasing the amount of insurance. 
I understand and agree that the Bank will not be required to seek additional
consent from me each time it obtains new or additional coverage on my life.

I understand that in order to purchase life insurance, the Bank will be required
to provide certain information about me to insurance carriers that will include
my age, gender, social security number, recent employment attendance (including
absences recorded as due to illness or injury) based on information in the
Bank’s employment records.  By consenting to allow the Bank to purchase life
insurance on my life, I also consent to the Bank providing this information
about me to insurance carriers.

Signature:

/s/ Mark Garwood

 

Print Name:     

Mark Garwood

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

Date:   3/14/07          Social Security #: ______________          Date of
Birth:  ____________

State of Residence:   CA          Gender:   M



--------------------------------------------------------------------------------

